Butler, J.
I concur in the views taken by Judge McCurdy. I am also constrained to say that I think the . case was not left to the jury as it should have been. The motion recites the claims of the parties in respect to the facts, and goes on to state that, in view of the facts so claimed to be proved, the plaintiff asked the court to charge, 1st, what the legal effect of such an indorsement was, and 2d, that in such a case the insolvency of the maker was an excuse for not attempting to collect the note of the maker. The- charge of the judge did not meet these claims or either of them; but on the other hand gave the jury to understand that, “ as no undertaking or contract of guaranty by the defendants other than what is legally inferable from the blank indorsement was claimed or proved, the defendants could only be subjected as indorsers.” The import of the charge as I understand it is, that a special contract must be proved in such a case, or the defendants will be mere indorsers ; or it assumes that, on the facts, the legal contract which the law imports from such a blank indorsement could not be found by them. And in either event the charge was not such as the plaintiff was entitled to have, and his case was not properly presented to the jury. I think therefore a new trial should be granted.